DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a system for continuous flow for high performance liquid chromatography comprising: a first pump; a controller; a first pump pressure sensor; a second pump; a second pump pressure sensor; and a valve; the valve having a stator with five orifices and a rotor with two slots; wherein the valve is operable among a second position where the first pump is capable of dispensing the volume at the first pump pressure and the second pump is capable of pressurizing up to the first pump pressure, a third position where the first pump is capable of dispensing at the first pump pressure until empty and the second pump is capable of dispensing at the first pump pressure with increasing volume to maintain the volume, a sixth position where the first pump is capable of pressurizing up to the first pump pressure and the second pump is capable of dispensing at the first pump pressure, and a seventh position where the second pump is capable of dispensing at the first pump pressure until empty and the first pump is capable of dispensing at the first pump pressure with increasing volume to maintain the volume; the first position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in isolation, and the fourth stator orifice in communication with the fifth stator orifice via the second rotor slot; the second position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in isolation, the fourth stator orifice in communication with the second rotor slot, and the fifth stator orifice in isolation; the third position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in communication with the fourth stator orifice via the second rotor slot, and the fifth stator orifice in isolation; the fourth position comprising: the first stator orifice in communication with the first rotor slot, the second stator orifice in isolation, the third stator orifice in communication with the fourth stator orifice via the second rotor slot and the fifth stator orifice in isolation; the fifth position comprising: the first stator orifice in communication with the fifth stator orifice via the first rotor slot, the second stator orifice in isolation, and the third stator orifice in communication with the fourth stator orifice via the second rotor slot; the sixth position comprising: the first stator orifice in communication with the first rotor slot, the second stator orifice in isolation, the third stator orifice in communication with the fourth stator orifice via the second rotor slot, and the fifth stator orifice in isolation; the seventh position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in communication with the fourth stator orifice via the second rotor slot; and the eighth position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in isolation, the fourth stator orifice in communication with the second rotor slot and the fifth stator orifice in isolation, in conjunction with the remaining claim limitations.
Regarding claim 2: The prior art, alone or in combination, fails to anticipate or render obvious a valve for continuous flow for high performance liquid chromatography comprising: a stator with five orifices and a rotor with two slots; wherein the valve is operable among first through eighth positions; the first position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in isolation, and the fourth stator orifice in communication with the fifth stator orifice via the second rotor slot; the second position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in isolation, the fourth stator orifice in communication with the second rotor slot, and the fifth stator orifice in isolation; the third position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in communication with the fourth stator orifice via the second rotor slot, and the fifth stator orifice in isolation; the fourth position comprising: the first stator orifice in communication with the first rotor slot, the second stator orifice in isolation, the third stator orifice in communication with the fourth stator orifice via the second rotor slot and the fifth stator orifice in isolation; the fifth position comprising: the first stator orifice in communication with the fifth stator orifice via the first rotor slot, the second stator orifice in isolation, and the third stator orifice in communication with the fourth stator orifice via the second rotor slot; the sixth position comprising: the first stator orifice in communication with the first rotor slot, the second stator orifice in isolation, the third stator orifice in communication with the fourth stator orifice via the second rotor slot, and the fifth stator orifice in isolation; the seventh position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in communication with the fourth stator orifice via the second rotor slot; and the eighth position comprising: the first stator orifice in communication with the second stator orifice via the first rotor slot, the third stator orifice in isolation, the fourth stator orifice in communication with the second rotor slot and the fifth stator orifice in isolation, in conjunction with the remaining claim limitations.
     Aside from the prior art cited in parent application 16/281,965, the closest prior art found by the examiner includes Yanagibayashi et al. (US 20190211813 A1) and Moeller et al. (US 20100024906 A1). Yanagibayashi, nor Moeller, nor any other prior art teach or suggest a valve for continuous flow for high performance liquid chromatography with a stator comprising five orifices and a rotor comprising two slots, said valve operable among the first, second, third, fourth, fifth, sixth, seventh, and eighth positions, as claimed in claims 1-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856